                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
        Plaintiff,                    )
                                      )
     v.                               )
                                      )
GREGORY LEMELSON and LEMELSON CAPITAL )                      Civil Action No. 1:18-cv-11926-PBS
MANAGEMENT, LLC,                      )
                                      )
        Defendants,                   )
                                      )
  and                                 )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
        Relief Defendant              )
                                      )

 DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Defendants Rev. Fr. Emmanuel Lemelson (identified in the Complaint as “Gregory

Lemelson”) and Lemelson Capital Management, LLC, along with Relief Defendant The Amvona

Fund, LP (collectively, “Defendants”) submit the following Request for Production of

Documents pursuant to Fed. R. Civ. P. 34 to the United States Securities and Exchange

Commission.

                              DEFINITIONS & INSTRUCTIONS

         Defendants incorporate by reference the Uniform Definitions in Discovery Requests as
set for in Local Rule 26.5 of the United States District Court for the District of Massachusetts. In
addition, the following definitions and instructions shall apply:

      A.    The term “Action” shall refer to the above-captioned matter Securities and
Exchange Commission v. Gregory Lemelson, et al., Case No. 1: 18-cv-11926-PBS (D. Mass).

      B.     The term, “Amended Complaint” shall refer to the operative pleading filed on
March 21, 2019 (Dkt. 33) with the U.S. District Court for the District of Massachusetts.
        11.      All Documents or Communications provided to you by Royalty Pharma relating

to the facts, allegations, and claims in the Amended Complaint.

        12.      All Documents or Communications provided to you by anyone relating to

Defendants.

        13.      All Documents or Communications between You and Ligand, or anyone acting on

behalf of Ligand.

        14.      All Documents or Communications between You and Investor Relations.

        15.      All Documents or Communications related to any SEC investigations concerning

Ligand.

        16.      All Documents or Communications related to any SEC investigations concerning

Viking.

        17.      All Documents or Communications provided to any expert witness retained to

testify in the Action.

        18.      All Documents or Communications that you intend to rely upon as exhibits at trial

in the Action.

        19.      All Documents or Communications exchanged with any third-party relating to the

drafting and editing of the Amended Complaint and all prior pleadings in the Action.

        20.      All Documents or Communications relating, concerning, or supporting the

position that Fr. Lemelson’s statements listed in paragraphs 36 through 43 of the Amended

Complaint caused any changes in the price of Ligand’s stock.

        21.      All Documents or Communications relating, concerning, or supporting the

position that Fr. Lemelson’s statements listed in paragraphs 44 through 50 of the Amended

Complaint caused any changes in the price of Ligand’s stock.



                                                 5
security interest in front of common shareholders, as discussed in Paragraph 52 of the Amended

Complaint.

       79.     All Documents and Communications relating, concerning, or supporting the

position that a debt-to-tangible-equity is not a test for insolvency, as alleged in Paragraph 5 of

the Amended Complaint.

       80.     All Documents and Communications relating, concerning, or supporting the

position that Ligand’s intangible assets included intellectual property, as alleged in Paragraph 52

of the Amended Complaint.

       81.     All Documents, which You claim contain the allegedly four false and/or

misleading statements of facts giving rise to the Amended Complaint.

       82.     All Documents and Communications, including but not limited to notes,

memoranda, minutes and/or recordings, relating to any presentation by the Commissions

Enforcement Division personnel to the Commissioners, concerning bringing an action (including

bringing an Amended Complaint) against the Defendants.


                                                        Respectfully submitted,

                                                        REV. FR. EMMANUEL LEMELSON,
                                                        LEMELSON CAPITAL MANAGEMENT, LLC,
                                                        and THE AMVONA FUND, LP

                                                        By: /s/ Douglas S. Brooks
                                                        Douglas S. Brooks (BBO No. 636697)
                                                        LIBBYHOOPES, P.C.
                                                        399 Boylston Street
                                                        Boston, MA 02116
                                                        Tel.: (617) 338-9300
                                                        dbrooks@libbyhoopes.com


 Dated: June 13 , 2019



                                                 13
